Citation Nr: 1725474	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied special monthly compensation based on the need for aid and attendance.


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to render him unable to care for his daily needs without requiring the regular aid and attendance of another person, and he is not bedridden.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran currently receives VA service-connected disability compensation for retrolisthesis of L5 over S1 with bilateral lower extremity radiculopathy, a left knee injury, right knee overuse syndrome, and a right ankle injury.

Under 38 U.S.C.A. § 1114(l), a higher level of disability compensation, referred to as "special monthly compensation" is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b).

Initially, there is no indication in the evidence or from the Veteran that his service-connected disabilities result in either the anatomical loss of any body part or decreased visual acuity.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The evidence in this case does not show the Veteran to be bedridden.  Rather, his outpatient records dated through August 2016 show that he attended treatment regularly at his VA medical center and other facilities.  Moreover, VA examinations from May 2012 and July 2015 noted that the Veteran's service-connected lumbar spine condition did not result in incapacitating episodes, i.e., bedrest prescribed by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

The need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).

Lay statements dated March 2011 and April 2011 from several of the Veteran's acquaintances indicated that he has been in constant need of assistance with normal daily activities such as cooking, dressing, etc.  A June 2011 report written by his treating physician stated that he needed assistance with bathing and other hygiene needs.  However, that same report noted that the Veteran had good hygiene on examination, and VA records also from June 2011 listed the Veteran as "independent" during a functional screen.  Similarly, while private records from June 2013 show the Veteran reported needing assistance with putting on socks or shoes, VA records from July 2015 show that he was approved for a sock donner and shoe horn.

In addition, the Board notes that the Veteran has used braces for his back and knees.  However, there is no indication that he frequently needed adjustment of these braces, or of any other special prosthetic or orthopedic appliance.  

A June 2011 report written by his treating physician indicated that the Veteran was not able to feed himself or prepare his own meals.  However, no explanation was provided.  There is no indication that this inability to feed himself is attributable to a loss of coordination of the upper extremities or to extreme weakness, as the Veteran's service-connected disabilities do not result in either.

There is also no evidence to suggest that the Veteran's service-connected disabilities result in an inability to tend to the wants of nature.  He has not reported any specific difficulties with toileting.  While an undated letter from one of his physicians noted that he had acute bowel incontinence, he denied any bowel or bladder dysfunction in March 2009 private records, a May 2012 VA examination, November 2015 private records, and a November 2015 VA examination.

Finally, the evidence is against a finding that the Veteran requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment as a result of his service-connected disabilities.  The undated letter from his physician stated that the Veteran had headaches, ear infections, and equilibrium balance problems, and that he needed to stay at home or close to home due to these conditions.  However, none of the aforementioned conditions are attributable to the Veteran's service-connected disabilities.

Similarly, a January 2016 private record stated that the overwhelming majority of the Veteran's pain was coming from end-stage arthritis in his right hip, also a nonservice-connected condition.  Moreover, as noted above, he has been regularly attending treatment at outpatient medical facilities throughout the course of the appeal period.  Treatment records as recent as May 2016 show the Veteran appearing as a walk-in appointment, with no indication that he was accompanied or assisted by another person.

For these reasons, special monthly compensation based on aid and attendance is not warranted.  In making this determination, the Board notes that the Veteran's service-connected conditions due cause him significant pain and impairment.  However, this impairment is adequately compensated through the Veteran's award of a total disability rating for individual unemployability, equivalent to a 100 percent schedular disability rating.  What has not been shown is that his conditions result in the specific disabling factors consistent with requiring the aid and attendance of another.

In adjudicating this claim, the Board finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Special monthly compensation based on the need for aid and attendance is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


